DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-16) and species f (claims 1-6, 8 & 17-20) in the reply filed on January 18th, 2022 is acknowledged.  The traversal is on the grounds that the method of claim 17 (Group II), cannot be practiced by an apparatus without an antenna body. This was found to be persuasive and the Examiner withdraws the restriction requirement. The species traversal is on the grounds that the antenna assemblies may be used with any of the fluid-cooled assembly systems. This is not found persuasive because of the variations to the choke structure would impart a search burden. The Examiner acknowledges that the species grouping was unclear in regards to the fluid cooling system, however none of the apparatus claims (Group I) claim the fluid outlet ports disclosed in the Specification & Drawings, so the species election is being interpreted as a closed fluid cooling system (so claims 1-6, 8 & 17-19). However, although claims 7, 9-15 & 20 are of different species, there was found to be no search burden, thus, the examined claims are 1-15 & 17-20. 
The requirement is still deemed proper and is therefore made FINAL.
	
Claim Objections
Claims 1, 3 & 17 objected
Claim 1, line 6: “with fluid” should read –with a fluid--,
Claim 3: “wherein the fluid flows” should read –wherein the fluid is configured to flow through--, 
Claim 17, lines 2 & 3: “conducting energy” should read –conducting ablation energy--,
Claim 17, line 7: “providing fluid” should read –providing a fluid--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8 & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brannan (U.S. Pub. No. 2014/0296839), herein referred to as “Brannan”.
Regarding claim 1, Brannan teaches an antenna system for tissue ablation (microwave treatment system 10, Figs. 1 & 2B; Title: Microwave Ablation Applicator), the antenna system comprising: 
an energy transmission member (distal radiating section 120); 

a fluid source (cooling system 180); and 
a choke member (choke or coaxial balun 118) including a choke body ([0084]: coaxial balun 118 is composed of a balun dielectric insulator 244 and a balun outer conductor 246) and a choke connector electrically coupling the choke body to the energy transmission member ([0106]: balun outer conductor 246 is also electrically connected at its proximal end to the coaxial outer conductors 226 and 236; where the energy transmission member 120 includes base segment 116 which includes 236), the choke connector in direct contact with fluid from the fluid source and forming a delivery path (fluid path 208) for the fluid between the choke body and the energy transmission member ([0090]: circulated liquid extending over the length of the radiating section; wherein since the choke is a braided structure, fluid will flow between the choke body and energy transmission member; the following lines further explain the choke/choke connector structure), wherein the choke connector and the choke body are integrally formed of a continuous wire mesh ([0086]: The balun outer conductor 246 may be a silver-plated copper flat-wire braid, or a silver-plated copper-clad steel braid; where a braid is equivalent to a continuous wire mesh and the connector is not a separate structure).
Regarding claim 3, Brannan teaches wherein the fluid flows through the choke member ([0090]: circulated liquid extending over the length of the radiating section 116; 
Regarding claim 4, Brannan teaches wherein the choke body (118, including balun outer conductor 246 & balun dielectric insulator 244) is concentric with the energy transmission member ([0072]: a radiator base segment 116 on which a choke or coaxial balun 118 is disposed; [0087]: distal radiating section 120 (the energy transmission member) is an elongated conductor which is soldered, crimped, or welded onto the distal end of the inner conductor 232 of the radiator base segment 116; see Fig. 2B).
Regarding claim 5, Brannan teaches wherein the choke body is a tubular member ([0072]: coaxial balun 118; where a coaxial structure is tubular).
Regarding claim 6, Brannan teaches wherein the energy transmission member (distal radiating section 120) includes an inner conductor (232), an outer conductor (236), and a dielectric layer (234) between the inner conductor and the outer conductor ([0089]: distal radiating section 120 may also be created by extending the radiator base segment's (116) dielectric insulator 234 and inner conductor 232, see Figs. 2C & 2D).
Regarding claim 8, Brannan teaches wherein the continuous wire mesh comprises a first braided layer ([0086]: The balun outer conductor 246 may be a silver-plated copper flat-wire braid, or a silver-plated copper-clad steel braid), wherein the first braided layer is braided over the outer conductor (236) (see Fig. 2B where braided outer conductor 246 is disposed over outer conductor 236). 
Regarding claim 13, Brannan teaches, wherein the choke member (118) forms a cup-shape around the energy transmission member (distal radiating section 120; where the distal radiating section also includes radiator base segment 116; where cup-.  

Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ladtkow (U.S. Pub. No. 2014/0046316), herein referred to as “Ladtkow”.
Regarding claim 17, Ladtkow teaches method for delivering ablation energy, the method comprising: 
conducting energy to an antenna body through an energy transmission member ([0091]: energize the ablation catheter 14; where the ablation catheter 14 includes distal radiating section 42 (the energy transmission member) & coaxial cable 36 (the antenna body) and the coaxial cable is connected to the coaxial able via the cable’s inner conductor 40 ([0101]: A distal radiating section 42 is provided at a distal end 44 of the coaxial cable 36 and is configured to receive the inner conductor 40)); 
conducting energy through a choke member (0091]: energize the ablation catheter 14; where the ablation catheter 14 includes balun 52) coupled to the energy transmission member (see Fig. 4 where choke 52 is coupled to coaxial cable 36), the choke member including a choke body and a choke connector electrically coupling the choke body to the energy transmission member ([0102]: A choke or balun 52 is formed in part of a conductive layer 51 that extends along a portion of the coaxial cable 36. braided material of similar construction as the outer conductor 48 and is connected to the outer conductor 48); and 
providing fluid from a cooling system through the choke member such that the choke connector is in direct contact with the fluid ([0091]: a fluid source 32 including hoses 31a, 31b that provides one or more suitable cooling mediums (e.g., water, saline, air or combination thereof) to the ablation catheter 14; [0094]: FIG. 3B illustrates an alternate lumen configuration that may be utilized with the assembly 12; where assembly 12 includes ablation catheter 14 and if catheter 14 is used with the lumen configuration of Fig. 3B, then fluid is in direct contact with the catheter and therefor in direct contact with the choke and choke connector).  
Regarding claim 18, Ladtkow teaches wherein the fluid flows through the choke member by flowing through the choke body and the choke connector in a distal direction (see Fig. 3B where 19a’/19c’ is designated as “INFLOW OR OUTFLOW”; [0098]: the inflow lumens 19c extend distally of the outflow lumens 19a to allow an adequate amount of cooling medium to circulate around the ablation catheter 14; wherein if fluid is flowing around catheter 14, then it is also flowing in/around the braided choke connector/choke body). 
Regarding claim 19, Ladtkow teaches returning the fluid to the cooling system through a sheath extending over the energy transmission member (elongated housing 23 in Fig. 3B; fluid source 32; [0092]: point of egress for the cooling medium from outflow lumen 19a).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan as applied to claim 1 above, and further in view of Ladtkow. 
Regarding claim 2, Brannan discloses a flexible tube (inflow tube 202 & outflow tube 203; [0091]: outflow tube 203 composed of fiberglass and an inflow tube 202 composed of polyimide; where fiberglass is flexible & polyimide is a flexible plastic) extending over the energy transmission member and the choke member (see 202 & 203 surrounding distal radiating section 120 and choke 118 in Fig. 2B), wherein the delivery path (fluid path 208) for the fluid is between the flexible tube and the energy transmission member (see Fig. 2B where 208 is between inflow tube 202 and distal radiating section 120); and a sheath (cooling structure 122) extending over the flexible tube (see Fig. 2B where 122 surrounds inflow and outflow tubes 202 and 203 and a lumen 204 exists therebetween), and implies the sheath forming a return path for the 
However, Ladtkow discloses the sheath (elongated housing 23) forming a return path (19a’ in Fig. 3B) for the fluid dispensed from a distal end ([0098]: the inflow lumens 19c extend distally of the outflow lumens 19a; so fluid is dispensed at the distal end). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the fluid path of Brannan to the return fluid path of Ladtkow for the purpose of allowing an adequate amount of cooling medium to circulate around the ablation catheter (14) (Ladtkow: [0098]). 

Claims 7, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan as applied to claim 1 above, and further in view of Eshel et al. (U.S. Pat. No. 4823812), herein referred to as ‘Eshel’.
Regarding claim 7, Brannan discloses wherein the outer conductor includes a braided layer but fails to disclose that the outer conductor includes a first outer conductor layer and a second outer conductor layer braided over the first outer conductor layer.
However, Eshel discloses an antenna system (Figs. 1, 2 & 6) with an energy transmission member (antenna 4) with inner (12) and outer (13) conductors with a dielectric layer (16) in between, an antenna body (4, not a discrete structure), a fluid delivery path (channels 28) and wherein the outer conductor includes a first outer conductor layer and a second outer conductor layer braided over the first outer conductor layer (Col. 3, lines 24-27: outer conductor braid at the end of the cable is folded back over itself and is separated from the underlying braid by a dielectric layer 16; wherein the folding over itself creates another braided outer conductor layer, even if they are the same conductor). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the outer conductor of Brannan to the dual layer conductive structure of Eshel for the purpose of forming a dielectric loaded antenna in which the folded back portion of the electrical braid serves as an RF choke suppressing electromagnetic interference (Eshel: Col. 2, lines 16-22). 
Regarding claim 9, Brannan discloses wherein the first braided layer comprises a first portion braided directly over the outer conductor ([0086]: The balun outer conductor 246 may be a silver-plated copper flat-wire braid, or a silver-plated copper-steel braid; see Fig. 2B where braided outer conductor 246 is disposed over outer conductor 236) but fails to disclose a second portion spaced from the outer conductor, wherein the second portion forms the choke body.  
However, Eshel discloses an antenna system (Figs. 1, 2 & 6) with an energy transmission member (antenna 4) with inner (12) and outer (13) conductors with a dielectric layer (16) in between, an antenna body (4, not a discrete structure), a fluid delivery path (channels 28) and a second portion spaced from the outer conductor (Col. 3, lines 24-27: the outer conductor braid at the end of the cable is folded back over itself and is separated from the underlying braid by a dielectric layer 16; where the dielectric layer is the same as a spacer), wherein the second portion forms the choke body (Col.2, lines 19-21: forming a dielectric loaded antenna in which the folded back portion of the electrical braid serves as an RF choke). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the single portion outer conductor of Brannan to the two-section conductive structure of Eshel for the purpose of forming a dielectric loaded antenna in which the folded back portion of the electrical braid serves as an RF choke suppressing electromagnetic interference (Eshel: Col. 2, lines 16-22).
Regarding claim 10, Brannon in view of Eshel discloses wherein the first braided layer further comprises a third portion between the first portion and the second portion, wherein the third portion forms the choke connector (Eshel: Col. 3, lines 24-27: the outer conductor braid at the end of the cable is folded back over itself and is separated from the underlying braid by a dielectric layer 16; where the two parallel sections of 13 are the first/second portions and fold is the third portion located between, see arrows in from annotated Fig. 6 below; in Eshel’s disclosure the energy 

    PNG
    media_image1.png
    206
    613
    media_image1.png
    Greyscale

Regarding claim 11, Brannan in view of Eshel discloses wherein the continuous wire mesh further comprises a second braided layer, wherein the second braided layer is formed over the first braided layer (Eshel: Col. 3, lines 24-27: the outer conductor braid at the end of the cable is folded back over itself and is separated from the underlying braid by a dielectric layer 16; wherein the folding over itself creates another braided outer conductor layer, even if they are the same conductor).  
Regarding claim 12, Brannan in view of Eshel discloses wherein the first braided layer is formed in a first axial direction and the second braided layer is formed over the first braided layer in a second axial direction, wherein the second axial direction is opposite to the first axial direction (Eshel: Col. 3, lines 24-27: the outer conductor braid at the end of the cable is folded back over itself and is separated from the underlying braid by a dielectric layer 16; wherein the folding over itself creates another braided outer conductor layer, even if they are the same conductor; additionally, if the layer is folded over itself, the layers’ patterns will then be in opposite directions).  

Claims 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan as applied to claim 1 above, and further in view of Dickhans et al. (U.S. Pub. No. 2018/0036069), herein referred to as ‘Dickhans’.
Regarding claim 14, Brannan fails to disclose wherein a distal end of the choke member is sealed.  
However, Dichkhans discloses an antenna system (10, Figs. 1, 32 & 33) with an energy transmission member (radiating portion 20), antenna body (central portion 40), a choke member comprising a continuous wire mesh (choke braid 340; [0106]: choke braid 340 is soldered; where if it is soldered, then it is a metal and a braid is a continuous wire mesh) that may include a fluid delivery path ([0118]: cable assembly 10 may be enclosed within one or more catheters to permit fluid flow around the cable assembly 10) and wherein a distal end of the choke member (choke braid 340) is sealed (shrink tube 350; see Figs. 32 & 33 where shrink tube 350 extends over a distal end of choke 340). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the exposed choke of Brannan to the sealed choke of Dickhans for the purpose of securing the choke braid (340) to the choke tube (330) and prevent the solder joint between the choke braid and other braided structure (120) from flaring (Dickhans: [0106]).
Regarding claim 15, Brannan fails to disclose a sealing layer over the continuous wire mesh.  
However, Dickhans discloses an antenna system (10, Figs. 1, 32 & 33) with an energy transmission member (radiating portion 20), antenna body (central portion 40), a choke member comprising a continuous wire mesh (choke braid 340; [0106]: choke .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ladtkow as applied to claim 17 above, and further in view of Eshel. 
Regarding claim 20, Ladtkow discloses discharging the fluid through a sheath (working channel 990) extending over the energy transmission member (see Fig. 30 where 942 is the distal radiating section (energy transmission member) and fluid is shown flowing out of working channel/sheath 990 and could be flowing over 942; [0165]: the fluid intake port and the lumen are configured for an open loop cooling protocol, energy delivery and microwave energy absorption may be improved by hydrating the target; additionally, this embodiment is listed under “II. Device Cooling and Antenna Buffering” & [0159]: the following embodiments are configured to protect a patient from unintended heating from the coaxial cable 36 and/or the distal radiating section 42 and/or configured to provide dielectric buffering to the distal radiating section 42) but a port in a sheath extending over the energy transmission member.
However, Eshel disclose discharging the fluid through a port (water outlet 32) in a sheath (jacket 2) extending over the energy transmission member (antenna 4) (Col. 3, lines 46-48: the water exiting via the water outlet 32 at the proximal end of the applicator). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the fluid cooling system of Ladtkow to the open fluid cooling system of Eshel for the purpose of intentional heating of the adjacent tissue lining the body cavity receiving the applicator (Eshel: Col. 5, lines 17-20). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Brannan et al. (US 8292881): fluid cooled ablation probe with a choke; Dunning et al. (US 20140000098): fluid cooled microwave antenna with a choke; Amabile et al. (US 20150038956): fluid cooled microwave device for tissue ablation with a choke; Dickhans (US 20160058507): microwave ablation system with a balun; Williams et al. (US 20170231696): microwave antenna assembly with a choke.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794